NO. 07-09-0161-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 SEPTEMBER 17, 2009

                         ______________________________


       CHARLES RAY MARTIN, PRINCIPAL, DAVIE C. WESTMORELAND,
INDIVIDUALLY AND D/B/A WESTMORELAND BAIL BONDS, SURETY, APPELLANTS

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;

            NO. 2008-109-CV; HONORABLE JAMES ANDERSON, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Davie C. Westmoreland, issued a bond to secure the appearance of

Charles Ray Martin in a criminal proceeding. When Martin failed to appear, the State

sought forfeiture of the bond and obtained a judgment nisi. After no answer was filed, the

trial court rendered a default judgment that the State of Texas recover $3,000.
Westmoreland filed a Notice of Restricted Appeal challenging the judgment. Presenting

a sole issue, Westmoreland maintains the trial court erred in rendering a default judgment

due to fatally defective service of process.


       By letter brief, the State of Texas indicates it does not oppose the relief sought by

Westmoreland. Accordingly, as requested by Westmoreland, we reverse the default

judgment rendered on February 18, 2009, and remand the cause to the trial court for

further proceedings. Pursuant to Rule 43.4 of the Texas Rules of Appellate Procedure,

costs are taxed against the State of Texas. Under the facts presented, our mandate will

issue forthwith.




                                                   Patrick A. Pirtle
                                                       Justice




                                               2